Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 12/20/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is no copy on file for foreign reference JP 6116162. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (U.S. 6,343,750).
	Regarding claim 1, Engel teaches a water spraying assembly (seen in Figs 1-4) comprising:
a fluid conduit (conduit of thread 15) for connecting and for receiving water from a water supply (conduit of thread 15 receives water from a source – col 3, lines 45-47), said fluid conduit including an outlet (defined by outlet of orifice member 12) for expelling water from within said fluid conduit (as seen in Fig 4); a nozzle (21) having a sidewall (sidewall of 21, seen in Fig 4), 
a nozzle inlet (shown below) for receiving water (water flows into the nozzle from the nozzle inlet), a central chamber (shown below), and a nozzle outlet for spraying water (shown below), said nozzle inlet and nozzle outlet defining said nozzle's longitudinal axis (longitudinal axis defined in the center of the assembly from inlet to outlet), said nozzle chamber including a constricted section (defined by cylindrical member 22) forming a venturi having a low pressure region within said nozzle chamber having a pressure that is less than ambient air pressure when water flows through said nozzle from said nozzle inlet to said nozzle outlet (as show below, the constricted section is a reduced cross-section that create a venturi effect by accelerating flow as it passes through, which in turn creates a low pressure region; Moreover, the constricted section resembles Applicant’s own invention, which means it performs the claimed function); 
one or more holes (23 and 32) which project through said nozzle sidewall at or immediately after said nozzle's venturi (as seen in Fig 4, 23 and 32 are defined on the sidewall of the nozzle and are placed immediately after the nozzle’s venturi), said one or more holes 
a vortex chamber (defined by channel 29) having an entrance connecting to said fluid conduit's outlet and an exit connected to said nozzle inlet (29 has an entrance connected to the conduit’s outlet and an exit that connects to the nozzle inlet, as seen in Fig 4; in other words, 29 is placed in between the conduit and the nozzle), said vortex chamber including one or more passageways (passageways defined in between vanes 42, 43 and 44) which receive water from said fluid conduit and direct such water to flow in a direction at least partially perpendicular and rotationally around said nozzle's longitudinal axis to cause water to rotate within said vortex chamber (vanes 42, 43 and 44 create a rotational motion of flowing water as it passes through the vortex chamber) and to be expelled from said vortex chamber in a rotating manner through said vortex chamber's exit into said nozzle's venturi (vortex chamber 29 expels swirling water into the nozzle’s venturi, as seen in Fig 4).  
Regarding claim 2, Engel teaches the water spraying assembly of claim 1 wherein said vortex chamber includes a plurality of blades (vanes 42, 43, and 44) having a periphery and an interior side (as seen in Figs 2-3), said blades arranged around the nozzle's longitudinal axis (as seen in Fig 2, the vanes extend longitudinally) and spaced apart with the spacing forming said passageways (as seen in Figs 2-3, the spacing in between blades 42, 43 and 44 defines the passageways), said blades receiving water at their peripheries and directing water through said 
Regarding claim 3, Engel teaches the water spraying assembly of claim 2, wherein said plurality of blades includes three blades (vanes 42, 43, and 44).  
Regarding claim 4, Engel teaches the water spraying assembly of claim 2 wherein said vortex chamber includes a cap (shown below) located upstream of said blades (as seen below), said cap obstructing the flow of water received from said fluid conduit's outlet and diverting the water to said blades' peripheries (the cap is upstream of the blades, therefore it forces water to move downwards and into the blades, as claimed).  
	Regarding claim 5, Engel teaches the water spraying assembly of claim 1 further comprising a housing (25) which substantially encapsulates said nozzle's sidewall (as seen in Fig 1), said housing radially spaced from said nozzle to form an annular cavity (28) in fluid communication with said one or more holes (as seen in Fig 4), and said housing having a plurality of notches (20 and 24) positioned around said nozzle's outlet (as seen in Fig 4), and said notches permitting the passage of ambient air from exterior of said showerhead assembly into said annular cavity for passage of air to said one or more holes (notches 20 and 24 permit ambient air to pass into the housing and subsequently into the nozzles via holes 20 and 32).

    PNG
    media_image1.png
    706
    696
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752